DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 line 4 the limitation of “… the metal matrix consists of Ni, or the metal matrix consists of Ni and less than 10 vol% Fe.” was not found in the specification as originally filed.  Note in the corresponding publication U.S. 2020/0263750 para 0014 applicants state “brake comprising: a metal matrix of Ni or Ni and less than 10 vol% Fe…”. In para 0052 applicants state the metal matrix ‘containing’ Ni or Ni+Fe and in para 0052 .  Applicants never use ‘consisting of’ language in the specification, as originally filed.  
Further, with respect to the first limitation in the alternative limitation, how can a ‘matrix’ consist of only one element – ‘Ni’?
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive..
With respect to the 112 first para rejection applicants state:
In particular, the Examiner asserts that the limitation of a metal matrix of (Ni or Ni and less than 10 vol% Fe” recited in claim 1 is not completely understood because it is unclear how Ni is a ‘metal matrix.’
It appears that the Examiner assumes that a “metal matrix” has a matrix formed of
two or more metals. However, this assumption is technically incorrect. A metal matrix (or
MMC; Metal Matrix Composite) is generally defined as “a material in which a continuous
metallic phase (the matrix) is combined with another phase (the reinforcement) to strengthen
the meal and increase high-temperature stability.” (McGraw-Hill Access Science,
https://doi.org/10.1036/1097-8542.418600). Thus, the metal matrix may be composed of at
least two constituents, one being a primary metal and the other being a different secondary
metal or another material, such as a ceramic article or organic compound. See e.g.,
https://en.wikipedia.org/wiki/Metal_ matrix composite.
	Applicants make the examiner’s argument above. They agree that a ‘matrix’ is composed of at least two constituents.  Therefore, notwithstanding the new matter rejection above, the limitation of “the metal matrix ‘consists of’ Ni…” is incorrect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



Cps
11/6/22